Reads, J.
The relation which subsisted between the plaintiff and the intestate of the defendant was that of bailor and bailee, and was governed by the general principle that a bailee is estopped from denying his bailor’s title.
When the defendant, converted the horse and other articles he became a wrong doer, although he came to the possession by the law, and he cannot be heard to dispute the title of the plaintiff. For this, the case of Craig v. Miller, 12 Ire, 375, is authority.
There is no error.
Per Curiam. Judgment affirmed.